Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goelet et al. (US 2015/0291269).
Re’ Claim 1, 11-12. (Original) Goelet discloses an aircraft 10, comprising:
a support frame (Fig. 2) having a longitudinal, lateral, and vertical axis;
at least one gas compartment 38 coupled to the support frame, having a volume, and configured to contain a gas (lighter than air gas – helium para:0056) having a gas density less than the density of atmospheric air surrounding the aircraft during operation, the volume of the gas producing a gas lifting force;
a plurality of propulsion units 46 coupled to the support frame, each propulsion unit configured to selectively produce a propulsive force with a thrust vector, with a magnitude up to a maximum propulsive force and with a direction having a non-zero component along the vertical axis of the support frame, the plurality of propulsion units having a maximum collective propulsive force component along the vertical axis that defines a maximum vertical propulsion force (Para:66-68);
an energy store as in claims 11 and 12 ( para:66 gasoline, diesel fuel, natural gas, methane, batteries, solar energy, and/or any other ) coupled to the plurality of propulsion units being combustion or electric to provide energy to the propulsion units;
a payload station 20 coupled to the support frame and configured to support a payload having a maximum weight;
the maximum gross weight of the aircraft, including the weight of the support frame, the at least one gas compartment, the plurality of propulsion units, the energy store, the payload station, and the maximum weight of the payload, being greater than either the gas lifting force or the maximum vertical propulsion force and less than the sum of the gas lifting force and the maximum vertical propulsion force (para:0006).
Re’ Claim 2.    Goelet discloses wherein the payload can include a human passenger, and the payload station is configured to support the passenger (Gondola 20 incudes human compartment).
Re’ Claim 4.    Goelet discloses wherein at least one of the plurality of propulsion units has a thrust vector with a direction that is variable about at least one axis of the support frame (Para:66-68).
Re’ Claim 6.    Goelet discloses wherein the thrust vector of at least one of the plurality of propulsion units has a non-zero component along the longitudinal axis of the support frame, the plurality of propulsion units having a maximum collective propulsive force component along the longitudinal axis that defines a maximum horizontal propulsion force to produce forward movement of the aircraft. (Para:66-68)
Re’ Claim 7.    Goelet discloses further comprising a control system 24 coupled to the plurality of propulsion units and configured to provide control inputs to the plurality of propulsion units to selectively change the thrust vector produced by each of the plurality of propulsion units (para: 66-68).
Re’ Claim 9.    Goelet discloses wherein each of the propulsion units includes a rotor 46 that produces the propulsive force by rotation through a stream of atmospheric air.

Claim(s) 22, 23, 25, 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Goelet et al. (US 2015/0291269).

Re’ Claim 22.    Chambers discloses an aircraft 5, comprising:
a support frame including a plurality of struts (50, 22, 23), each strut from the plurality of struts including:

two end caps (understood from the ends of each strut being end caps) coupled to opposite ends of the strut, a pressurized gas contained within an interior volume of the strut (Para:37); and a gas compartment 25 coupled to the support frame and configured to exert a buoyant force on the support frame.
Re’ Claim 23.    Chambers discloses wherein each strut from the plurality struts includes a gas bladder disposed within the cylindrical wall containing the pressurized gas (Para:35).
Re’ Claim 25.    Chambers discloses wherein, in the absence of the pressurized gas, a strut from the plurality of struts has a stiffness insufficient to prevent buckling when the support frame is subjected to the buoyant force and a weight of the aircraft (inherent in the disclosure of the “substantially rigid” air beams) Para31-38.
Re’ Claim 28.    Chambers discloses wherein the pressurized gas induces a longitudinal tensile stress in a strut from the plurality of struts greater than a sum of compressive forces associated with flight divided by the cross sectional area of the strut (inherently in order to take up forces each strut would need to be able to resist the compression forces).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 2015/0291269).

Re’ Claim 10.    Goelet does not specifically disclose wherein the maximum collective propulsive force is a nominal maximum, the plurality of propulsion units being capable of temporarily exceeding the nominal maximum collective propulsive force and producing a force greater than the weight of the maximum weight of the payload, exceeding the nominal maximum collective propulsive force unsuitable for sustained operation. The Examiner takes official notice that it is old and well known in the art at the time of the invention that engines and the like operate at safe and optimal thresholds, however can manually be overridden to exceed thresholds using more richer composition of fuels, higher electrical signals and inputs for short unsustainable operation for emergencies, etc. 

Claim 15, 17-19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 2015/0291269) in view of Morehead et al. (US 2010/0001128).
Re’ Claim 15, 17-19.    Goelet discloses an aircraft 100, comprising: a support frame (Fig. 2);
an occupant cavity 20 coupled to the support frame; and a gas compartment coupled to the support frame 38, further comprising a plurality of propulsion units 46 coupled to the support frame, each propulsion unit configured to selectively produce a propulsive force with a thrust vector having a non-zero component along a vertical axis of the support frame (para:66-68),
Morehead discloses what Goelet does not, at least a portion of the gas compartment disposed below a bottom of the support frame and a bottom of the occupant cavity (Element 208), the gas compartment configured to exert a buoyant force on the support frame, the gas compartment being compliant and a structure which first contacts the ground in an uncontrolled or partially controlled landing (see fingers 208 in the Figures). wherein the gas is compartment configured to produce vertical drag (as when it is expanded creates a larger profile) when the aircraft descends, the drag and the compliance collectively limiting an acceleration associated with an uncontrolled or partially controlled landing to fewer than 5g. wherein the gas compartment is configured to prevent the support frame and the occupant cavity, and the propulsion units from contacting the ground during an uncontrolled or partially controlled landing (clearly shown in Fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the landing cushions of Morehead in the invention of Goelet in order to provide as does Morehead a means to allow for takeoff, means to prevent damage to propellers and the gondola, and allow for safe landings. 
Re’ Claim 20.     Morehead further discloses the compartments being pressurized but does not disclose wherein the gas compartment has a compliance of 9 MPa or greater. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for any desired pressure, since it has been held that where the general conditions of a claim are .



	
Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goelet et al. (US 2015/0291269) in view of Morehead et al. (US 2010/0001128).
Re’ Claim 30-31.    Chambers does not specifically disclose wherein the buoyant force and weight of the aircraft applies a tension load to a first strut from the plurality of struts and a compressive load to a second strut from the plurality of struts, pressurized gas within the first strut having a higher pressure than pressurized gas within the second strut wherein the buoyant force and a weight of the aircraft places a strut from the plurality of struts in compression, the pressurized gas inducing a longitudinal tensile stress in the strut offsetting the compression (naturally there will be different forces acting on different parts of the semi rigid frame wherein the pressure of the struts are taking up compressive and tensile loads, further Chambers discloses being able to adjust pressure in the struts for multiple reasons and would be obvious  to have different parts taking up different forces to be pressurized at different psi) Para:57-56. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642